Requestor:   Michael A. Stone, Esq., Village Attorney Village of Spring Valley Sen. Gene Levy Municipal Plaza 200 North Main Street Spring Valley, N Y 10977
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked two questions concerning the authority of an individual trustee of a village.
First, you ask whether a trustee may request records from any department of village government for review, including the police department of the village. In our view, unless the particular record is by law exempt from disclosure, a trustee may review the record. A member of the board of trustees is an elected official and serves as a member of the legislative body of the village which is responsible for administration and the development of village policies. As a member of that body, the trustee should have access to village records.
Second, you ask whether an individual trustee may order an employee of the village to do certain acts such as secretarial work, research work, code enforcement work, etc. You are concerned about the availability of funds. In our view, an individual trustee may utilize employees of the village only in accordance with guidelines established by the board of trustees. The village board of trustees, as a body, has control over the budget and the expenditure of funds. Village Law § 5-520. No expenditure may be made unless an amount has been appropriated for that particular purpose and is available. Id., § 5-520(2). Thus, the board of trustees may establish reasonable rules to ensure that expenditures stay within budgeted amounts and are not in excess of available funding. We note that policy may only be established by the board of trustees as a body.
We conclude that individual trustees have access to records of the village that are not exempt from disclosure. The board of trustees has control of village funds and may establish reasonable rules to ensure that expenditures do not exceed budgeted amounts or available funds.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.